Citation Nr: 0030526	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from May 1951 to 
May 1953.  

The appeal arises from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran essentially claims that he is entitled to service 
connection for hepatitis, which he contends he contracted at 
Camp Shitosi in Japan during the Korean War.  
  
A preliminary review of the record discloses that the case 
must be returned to the RO for further development.  During 
the pendency of the veteran's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000 became law.  Pub. L. 106-475, 114 Stat. 2096 (2000).  
This liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The Veterans Claims Assistance of Act of 2000 essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The medical 
examination and etiology opinions requested below are to 
comply with this provision. 

The Veterans Claims Assistance of Act of 2000 also includes 
new notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

As an initial matter, the Board notes that the veteran's 
service medical records are unavailable.  The National 
Personnel Records Center (NPRC) reported in October 1998 that 
the veteran's medical records, including morning reports and 
sick call reports for August through October 1952 for his 
company, were not on file and were likely destroyed in a fire 
at that facility.  

However, the NPRC did not indicate that it had searched 
records pertaining to the veteran from the Surgeon General's 
Office (SGO).  Nevertheless, in cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, prior to November 9, 2000, there was a 
"heightened duty" to assist the veteran in the development of 
the case, including a search of SGO records.  38 U.S.C.A. § 
5107(a) (West 1991).  See generally McCormick v. Gober, No. 
98-48 (Vet. App. Aug. 18, 2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  In January 1999 the RO 
left a telephone message on the veteran's answering machine 
asking the veteran whether he had any service medical records 
in his possession, and the veteran subsequently indicated 
that he did not.  It does not appear, however, that the RO 
has advised the veteran regarding the alternative evidence 
which may be submitted instead.  The Board does note, 
however, that the veteran's aunt provided a February 1999 
statement indicating that, at the time of his entrance into 
service, her nephew was not a carrier of hepatitis.  
Therefore, the RO should contact the veteran and advise him 
that, in light of his missing records, he may provide such 
alternative evidence.  Additionally, the veteran is notified 
by this Remand that he may submit such alternative evidence.

The Board's review of the record also indicates that the only 
VA outpatient treatment records associated with the claims 
file cover the period from December 1992 to April 1993.  The 
Board also notes that the veteran was granted a non-service-
connected pension in June 1993 and, as such, likely received 
treatment at VA medical facilities.  Without obtaining and 
reviewing VA records, the Board cannot be sure that the 
recent medical treatment records might not aid in the 
establishment of entitlement to service connection.  VA is 
deemed to have constructive notice of VA records in its 
possession.  As such, they are considered to be evidence, 
which is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) ; Ivey v. Derwinski, 2 Vet. 
App. 320 (1992).  See also VAOPGCPREC 12-95 (RO's failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error).

The Court also has held that, if a review of the evidence 
suggests a reasonable possibility that a claimant's disorder 
is related to an alleged incident in service, a remand for an 
examination and medical opinion is warranted.  Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  See also 38 C.F.R. § 
3.303(d) (1999).  In this case, should the RO determine that 
an examination may substantiate entitlement to service 
connection for hepatitis, the RO should schedule an 
examination and request a medical opinion, which addresses 
the questions of whether the veteran currently has a 
diagnosed disorder of hepatitis or residuals of hepatitis and 
whether any current disorder was incurred in service or 
within one year of discharge.  38 U.S.C.A. § 5107(a) (West 
1991).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for hepatitis, including: statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics, and 
private physicians from whom he may have 
received treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
RO should assist the veteran in this 
respect, and should pursue all logical 
follow-up development pertaining to 
diagnosis of, and treatment for, 
hepatitis.  This should include 
requesting records from the Surgeon 
General's Office.

2.  The RO should also request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for hepatitis since his discharge 
from service in 1953.  After securing the 
necessary releases, the RO should obtain 
and associate these records with the 
claims file, including any VA medical 
records (not already of record) 
documenting treatment for hepatitis or 
potentially related symptomatology.

3.  After completion of these actions, if 
it is determined that an examination may 
substantiate entitlement to service 
connection for hepatitis, the RO should 
schedule a VA examination of the veteran 
to clarify the nature, time of onset, and 
etiology of all hepatitis or residual 
symptomatology.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The claims file should be made 
available to the examiner.  On the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the file, including all 
material received pursuant to this 
remand, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
residuals of hepatitis and, if so, 
whether hepatitis was incurred in service 
or within one year of discharge from 
service.

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review. 

The purpose of this REMAND is to obtain additional medical 
records and evidence.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome of this 
case.  The veteran and his representative are free to submit 
additional evidence and argument in connection with this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


